DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
All figures in the Brief Description of the Drawings should be described individually.  As such, the description of “Figs. 5A- 5H,” Figs. 6A- 6F”, and Figs. 7A-7C” in lines 4- 9 of p. 6 of applicant’s Specification is incorrect.  See MPEP 608.01(f).
Appropriate correction is required.
Claim Objections
Claim 4 is objected to because of the following informalities:  lines 1- 2 – ‘wherein the distal tip portion has a length allowing to extend at least partially within the hemostatic valve’ should be amended to - - wherein the distal tip portion has a length allowing the distal tip portion to extend at least partially within the hemostatic valve - - in order to correct an apparent typographical error.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  lines 1- 2 – ‘wherein the distal tip portion has a length allowing to extend past a sealing mechanism in the hemostatic valve’ should be amended to - - wherein the distal tip portion has a length allowing the distal tip portion to extend past a sealing mechanism in the hemostatic valve- - in order to correct an apparent typographical error.  Appropriate correction is required.
10 is objected to because of the following informalities:  line 2 – ‘and extending from the inner face of second portion’ should be amended to - - and extending from the inner face of the second portion - - in order to correct an apparent typographical error.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1- 7, 9 and 11- 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Glenn et al. (US Pat. No. 6,190,303 B1).  Glenn incorporates by reference Fischell et al. (US Pat. No. 5,605,530) at Col. 1, l. 65- Col. 2, l. 5.

    PNG
    media_image1.png
    637
    891
    media_image1.png
    Greyscale

Regarding claim 1, Glenn discloses a loading device for loading a medical device into a catheter, the medical device having a nonexpandable portion and an expandable portion, the latter having an expanded configuration and a collapsed configuration, the loading device comprising:
a body (10, 30) (Figs. 1A- 16) having a lumen (37) (Figs. 2B, 5A- 5B, 6B- 8, 16) configured to receive the expandable portion (20) (Figs. 1A- 2A) (Col. 6, l. 57- - expandable balloon 20 of the catheter apparatus 12) of the medical device (12) (Figs. 1A- 3) (it is noted that the medical device has not been positively recited in the claim), the lumen (37) having a length at least as long as the expandable portion (20) of the medical device (12) when the expandable portion (20) is in the collapsed configuration (See Fig. 2A), the lumen (37) having a diameter that is greater than the collapsed 
wherein the body (10, 30) has a distal tip portion (16, 45, 46) (Figs. 1A- 1B, 3) that is sized, shaped, and configured to reversibly couple with a hemostatic valve of the delivery catheter (21, 22, 23, 24) (Figs. 1A- 1B) (Col. 2, l. 23- 33; Col. 8, l. 5- 19 - - proboscis portion(s) 16, 45, 46 is inserted into Tuohy-Borst fitting 21 of a guiding catheter; it is noted that neither the hemostatic valve nor the delivery catheter is positively recited in the claim) such that the lumen of the loading device (37) is aligned with a lumen of the delivery catheter when the distal tip portion (16, 45, 46) is coupled with the hemostatic valve of the delivery catheter (21, 22, 23, 24) (Col. 2, l. 23- 33; Col. 8, l. 5- 19), wherein the lumen of the loading device (37) extends through the distal tip portion (16, 45, 46) (See Fig. 3 showing semi-cylindrical portions of lumen (37) extending through the distal tip portions 45, 46) (Col. 8, l. 16- 19 - - it is noted that while only the embodiment of FIG. 3 illustrates the addition of a proboscis 45, 46, any of the embodiments of the present invention may also include one).
Regarding claim 2, Glenn further discloses wherein the distal tip portion (16, 45, 46) is formed from the first portion (31) and the second portion (33), wherein the distal tip portion (16, 45, 46) in the closed configuration (Fig. 2B) comprises a cylindrical wall portion and a central tubular member, wherein the lumen (37) extends through the central tubular member (Col. 11, l. 31- 32 - - substantially cylindrical channel 37).
Regarding claim 3, Glenn further discloses wherein the lumen (37) has a substantially constant diameter (Col. 7, l. 63- 65 - - since only the proximal end 41, 42 has a larger diameter than the remaining respective channel portions as shown in Fig. 2A, the lumen (37) is interpreted as having a substantially constant diameter).
Regarding claim 4, Glenn further discloses wherein the distal tip portion (16, 45, 46) has a length allowing the distal tip portion (16, 45, 46) to extend at least partially within the hemostatic valve (21, 22, 23, 24) (Col. 2, l. 23- 33; Col. 8, l. 5- 19 - - proboscis portion(s) 16, 45, 46 is inserted into Tuohy-Borst fitting 21 of a guiding catheter; it is noted that neither the hemostatic valve nor the delivery catheter is positively recited in the claim).
Regarding claim 5, Glenn further discloses wherein the distal tip portion (16, 45, 46) has a length allowing the distal tip portion (16, 45, 46) to extend past a sealing mechanism (23, 24) (Figs. 1A- 1B) in the hemostatic valve (21, 22, 23, 24) (Col. 2, l. 23- 33 - - since adapter nut 23 fluidically seals the device to a guiding catheter, the distal tip portion (16, 45, 46) is interpreted as having a length allowing it to extend past a sealing mechanism as shown in Figs. 1A- 1B).
Regarding claim 6, Glenn further discloses wherein the lumen (37) is straight (See Fig. 2A).
Regarding claim 7, Glenn further discloses wherein the first groove (38) defines half of the lumen (37) and the second groove (40) defines the other half of the lumen (37) (See Figs. 2A- 2B) (Col. 7, l.  51-62 - - first mating surface 32 of the first shield member 31 defines a longitudinally extending first channel portion 38, while the second mating surface 35 thereof forms a second channel portion 40, channel portions 38, 40 are preferably semi-cylindrical in shape).
Regarding claim 9, Glenn further discloses further comprising a plurality of alignment features (48, 48’) (Figs. 2A, 3- 4) disposed around the first groove (38) and extending from the inner face of the first portion (32) and a plurality of receptacles (53, 53’) (Figs. 2A, 3- 4) on the inner face of the second portion (35) that are configured to receive the plurality of alignment features (48, 48’) when the inner face of the first portion (32) abuts against the inner face of the second portion (35), wherein the alignment features (48, 48’) around the first groove (38) each has a receiving surface (41 - -half of surface 41 forms a part of the alignment feature 48 and the other half of surface 41 forms a part of the alignment feature 48’) (Fig. 4) configured to guide the nonexpandable portion of the medical device (NP) (See Annotated Fig. 2A showing an outline of stent delivery catheter apparatus 12 portion that is proximal of the expandable balloon 20) into the first groove (38) (See Fig. 4 - - it is noted that while only the embodiment of FIG. 3 illustrates the addition of a proboscis 45, 46, any of the embodiments of the present invention may also include one - - see Col. 8, l. 16- 19) (Col. 7, l. 63- Col. 8, l. 4 - - since bore portions 41, 42 collectively define a bore which is configured for receipt of an O-ring seal or first Tuohy-Borst fitting 43 (shown in broken lines) or the like therein, and since the bore portions 41, 42 permit releasably locking the 
Regarding claim 11, Glenn further discloses wherein the receiving surfaces of the alignment features (41 - -half of surface 41 forms a part of the alignment feature 48 and the other half of surface 41 forms a part of the alignment feature 48’) (Fig. 4) are sloped downwards towards the first groove (38) (See Fig. 4).
Regarding claim 12, Glenn further discloses wherein the body (10, 30) is made of a translucent or clear material (Glenn - -Col. 1, l. 65- Col. 2, l. 5 - - incorporates by reference the Fischell reference; Fischell - - Col. 3, l. 66- Col. 4, l. 1 - - shields 20 or 90 (body) would most advantageously be molded from a clear, rigid plastic such as an acrylic or a polycarbonate).
Regarding claim 13, Glenn further discloses wherein a hinge connects the first portion (31) to the second portion (33) (Col. 9, l. 29- 30 - - the hinge member may be a mechanical door-type hinge).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14- 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glenn et al. (US Pat. No. 6,190,303 B1) in view of Parker (US Pub. No. 2017/0239444 A1).

    PNG
    media_image2.png
    703
    727
    media_image2.png
    Greyscale

Regarding claims 14- 15, Glenn discloses the apparatus of claim 1, but Glenn does not disclose
(claim 14) a first and second tab;
(claim 15) a third and fourth tab.

(claim 14) wherein the first portion (P1) has a first tab (T1) that extends from the first portion (P1) and the second portion (P2) has a second tab (T2) that extends from the second portion (P2), wherein the first tab (T1) and the second tab (T2) are proximate each other when the first portion (P1) and the second portion (P2) are in the closed configuration (See Annotated Fig. 8B);
(claim 15) further comprising a third tab (T3) located between about 30 degrees to 120 degrees away from the first tab (T1) and a fourth tab (T4) located between about 30 degrees to 120 degrees away from the second tab. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the body of the loading device associated with Glenn in order to include first, second, third and fourth tabs extending from the outer surface of the first and second portions associated with Glenn as taught by Parker because the tabs would allow the user to fully grasp the loading device in a manner that would reduce the amount of strain on the user's hand muscles when operating and manipulating the catheter shaft (Parker - -  [0002]- [0003], [0052]).  The motivation for the modification would have been to allow for a more secure gripping for a user, thereby providing additional overall control while manipulating the catheter shaft and increasing safety to the patient (Parker - - [0052]).


Allowable Subject Matter
Claims 8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 8, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, wherein the first groove defines approximately three quarters of the lumen and the second groove defines approximately one quarter of the lumen.
The closest cited prior art, Glenn (US Pat. No. 6,190,303 B1) teaches a semi-cylindrical groove (38, 40) in each portion (31, 33) (Fig. 2A), a U-shaped groove in one portion (33) while the other portion (31) has no groove (Fig. 5A), and a key-shaped portion (33) that fits into a slot in the other portion (31), but Glenn does not teach or suggest, alone or in combination, wherein the first groove defines approximately three quarters of the lumen and the second groove defines approximately one quarter of the lumen.
Regarding claim 10, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, further comprising a plurality of alignment features disposed around the second groove and extending from the inner face of second portion and a plurality of receptacles on the inner face of the first portion that are configured to receive the plurality of alignment features around the second groove when the inner face of the second portion abuts against the inner face of the first portion, 
The closest cited prior art, Glenn (US Pat. No. 6,190,303 B1) teaches only one set of alignment features having a receiving surface configured to guide the nonexpandable nonexpendable portion of the medical device located on the first portion (31) (See claim 9 rejection above) and does not teach or suggest, alone or in combination, further comprising another set of alignment features having a receiving surface configured to guide the nonexpandable nonexpendable portion of the medical device located on the second portion.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759. The examiner can normally be reached Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KANKINDI RWEGO/Examiner, Art Unit 3771